Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
No foreign priority is claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rogynskyy et al. (US 2020/0372016 A1, hereinafter Rogynskyy).
For claim 1, Rogynskyy teaches a method for secure ingestion of metrics of time series data, the method comprising: receiving an ingestion request for ingesting at least one metric of time series data (para 0056-0057, 0069-0070, 0088 - system initiates or requests to ingest time series data corresponding to activities logs), the ingestion request comprising an identifier (para 0067, 0087-0088 - identifier associated with the data being ingested); 
validating the ingestion request against a metric ingestion security policy according to the identifier; updating the ingestion request to exclude any metric indicated in the metric ingestion security policy as excluded according to the identifier (para 0090, 0164-0165, 0209-0210, 0336, 0356 - ingestion is validated based on the included data that is requested to be ingested, and the sensitive data is filtered/redacted based on the policy/rule so to be prevented from ingestion); and 
ingesting the at least one metric of time series data according to the ingestion request (para 0058, 0069-0070, 0164-165, 0336, 0356 - redaction of sensitive information and then ingestion in the data store).

For claim 3, Rogynskyy teaches wherein the ingestion request is received via a direct ingestion (para 0057-0058, 0062, 0069-0070 - direct ingestion process).

For claim 4, Rogynskyy teaches wherein the ingestion request is received via an external integration (Fig. 7; para 0111, 0127, 0129 - node involved in ingestion system may be external node, or integrated externally).

For claim 5, Rogynskyy teaches wherein the metric ingestion security policy comprises a prioritized list of security policies for ingestion, wherein the security policies are enforced according to an order of the prioritized list (para 0165, 0236, 0535-0536, 0542-0543 - policies are prioritized, wherein the policies/rules are applied to ingestion of data).

For claim 6, Rogynskyy teaches wherein the identifier comprises a token (para 0067, 0073 - unique activity identifier as a token that is associated with ingestion request/process). 

For claim 7, Rogynskyy teaches wherein the validating the ingestion request against a security policy according to the identifier comprises: comparing the at least one metric of the ingestion request to the metric ingestion security policy; determining whether the metric ingestion security policy authorizes ingestion of the at least one metric for the identifier (para 0087-0090, 0164-0165, 0209-0210, 0336, 0356 - ingestion is validated based on applying policy and comparing the same in view of the included data that is requested to be ingested, and determining whether sensitive data is part of the received data or not, and ingesting with or without partial data exclusion); and 
provided the metric ingestion security policy does not authorize ingestion of the at least one metric for the identifier, determining that ingestion of the at least one metric is excluded (para 0058, 0069-0070, 0164-165, 0336, 0356 - redaction of sensitive information and then ingestion in the data store, and the sensitive data is filtered/excluded based on the policy/rule so to be prevented from ingestion).

For claim 8, Rogynskyy teaches wherein the ingesting the at least one metric of time series data according to the ingestion request comprises: ingesting the at least one metric of time series data into at least one time series database (para 0062, 0140, 0309 - databases that log the activity data including time series data; para 0088, 0180, 0372, 0419 - time series data logging or ingestion/storage).

As to claim 9, the claim limitations are similar to those of claim 1, except claim 9 is drawn to a non-transitory computer readable storage medium having computer readable program code stored thereon (Rogynskyy - para 0011-0015) for causing a computer system to perform the method of claim 1. Therefore claim 9 is rejected according to claim 1 above.

As to claims 11-16, the claim limitations are similar to those of claims 3-8 respectively. Therefore claims 11-16 are rejected according to claims 3-8 respectively as above.


As to claim 17, the claim limitations are similar to those of claim 1, except claim 17 is drawn to a system for securing ingestion of metrics of time series data, the system comprising: a data storage unit; and a processor communicatively coupled with the data storage unit (Rogynskyy - Fig. 1-2; para 0011-0015), the processor configured to perform the method of claim 1. 

As to claims 18-20, the claim limitations are similar to those of claims 5, 7 and 8 respectively. Therefore claims 18-20 are rejected according to claims 5, 7 and 8 respectively as above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rogynskyy et al. (US 2020/0372016 A1, hereinafter Rogynskyy), in view of Reid et al. (US 2016/0277374 A1, Reid hereinafter).
For claims 2 and 10, Rogynskyy does not appear to explicitly disclose, however Reid discloses wherein the ingestion request is received via a proxy (para 0165, 0193, 0273, 0366 - proxy used in interactions to transmit or receive data; para 0099-0110 - handling of private sensitive information while storing). Based on Rogynskyy in view of Reid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize commonly known aspect of utilization of proxy as also disclosed by Reid in the system of Rogynskyy, in order to achieve benefits such as caching, efficiency, masking, security etc.

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433